It was HELD BY THE COURT that the liability of a foreign vessel for necessities furnished to her is not collateral to the personal liability of her owner or any one else. The man who makes advances to her may look to the owner, to the vessel, or to the master, or he may waive his right against either of them. If he makes advances and takes a bottomry bond, he can look only to the ship. The ship may be liable independent of any personal indebtedness of any owner, either general or special. After citing a number of authorities from the books, his -honor held that a decree must be granted to the libel-lants, with a reference to ascertain the amount due.